Citation Nr: 0842043	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


INTRODUCTION

The veteran had active service from October 1968 to August 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).  In June 2004 the Board 
denied the claim.  The veteran appealed, and in October 2006, 
the United States Court of Appeals for Veterans Claims 
vacated the Board's decision and remanded the case for 
appropriate action in accordance with its order.  In April 
2007, the Board remanded the case for further development.   




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
was not held as a prisoner of war.

2.  The veteran has been diagnosed with post traumatic stress 
disorder. 

3.  The diagnoses of post traumatic stress disorder are not 
based on a verified in-service stressor.


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(a), 3.304(f), 3.326 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete claim, 
the RO must notify the claimant of the evidence needed to 
substantiate it of the evidence VA would attempt to obtain, 
and of the evidence the claimant must provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In this case, in August 
2000, the RO notified him that evidence needed to 
substantiate his claim included medical evidence that he 
currently had PTSD and medical evidence linking the disorder 
to events he experienced in service.  In addition, the RO 
described for the veteran the evidence VA would attempt to 
obtain and the evidence he should submit, "to include 
evidence of a "life threatening event that occurred in-
service."  In an August 2000 letter, the RO asked the 
veteran to describe stressor events he experienced in 
service, and also asked him to provide other relevant 
evidence.  In April 2002, the RO again provided the veteran 
with notice.  In April 2007, the appellant was provided 
notice how disability ratings and effective dates are 
assigned in the event that service connection is granted.  In 
view of the foregoing, the Board finds that the veteran has 
been given that notice required by law.  Id.

In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of an original 
claim unless there is no reasonable possibility that the 
claims can be substantiated.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the veteran submitted several 
detailed statements, treatment records from Duke University 
Medical Center, and statements from friends.  In a December 
2000 letter, the RO listed the evidence then of record, and 
solicited additional evidence.  Thereafter, the RO obtained 
additional medical records, and ordered a VA examination.  
The veteran submitted additional statements and medical 
records, and he also submitted Air Force records.  In May 
2007, VA secured copies of the appellant's service personnel 
records from the National Personnel Records Center. Finally, 
the veteran was afforded another VA examination.  In view of 
the above, the evidence necessary for an equitable resolution 
of these issues has been obtained, there is no reasonable 
possibility that further assistance will produce additional 
relevant evidence, and that the appellant has not been 
prejudiced by the timing of the notice provided to him.  

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for PTSD, specifically, requires medical 
evidence of a diagnosis of PTSD made in accord with the 
diagnostic criteria of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), medical evidence linking the 
disorder to events in military service.  If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the claimant's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 C.F.R. §§ 3.304(f), 4.125 (2008).

Evidence of record includes records from Duke University 
Medical Center one of which, dated in April 1975, reflected 
the veteran's complaint of "bad nerves" which he attributed 
to job pressures.  Records from 1984 and 1985 also reflected 
stress due to his job, his family, and his finances, and the 
diagnosis then was generalized anxiety disorder.

The veteran submitted a June 1991 note from Peter Perault, 
M.D., indicating treatment for major depression.  In a July 
2000 letter, Dr. Perault reported that he saw the veteran on 
five occasions in 1991 in connection with depression due to 
surgery and the loss of his job.

Records from Patricia Ziel, M.D., Assistant Clinical 
Professor of Psychiatry, Duke University Medical Center, show 
that she saw the veteran on numerous occasions between May 
2000 and June 2001, but none of the records reflect symptoms 
or complaints that were related to post traumatic stress 
disorder.  Rather, the diagnoses were depression, obsessive-
compulsive disorder, and panic disorder.  In an annotation on 
the June 2001 RO request for records, received in August 
2001, Dr. Ziel reported that the veteran had not been treated 
for post traumatic stress disorder.

In response to his July 2000 claim, the RO asked the veteran 
for information about traumatic events he experienced in 
service.  The veteran reported two plane crashes, the 
discharge on the tarmac of an aircraft's automatic weapon, 
assaultive behavior by one service member toward another, and 
discomfort he felt working on war planes.  

With a December 2002 statement, he submitted 1972 Air Force 
records showing that an aircraft from the 92nd Tactical 
Fighter Squadron, 81st Tactical Fighter Wing, crashed more 
than eleven miles from an air force base in Aviano, Italy, 
and May 1972 Air Force records showing that an aircraft from 
the 78th Tactical Fighter Squadron, 81st Tactical Fighter 
Wing, crashed approximately fifty miles from an air force 
base in Zaragoza, Spain.  He also stated that he did not wish 
to pursue evidence of the other purportedly traumatic events 
to which he previously claimed to have been exposed.

At a March 2001 psychological evaluation, conducted by a VA 
PTSD clinical team, the veteran said he "witnessed" two 
plane crashes.  He claimed that he frequently experienced 
distress in reaction to descriptions of, or movies that 
depicted, plane crashes, and that such stimuli caused 
episodes of increased heart and respiratory rates.  He 
reported hypervigilance, e.g., checking doors and windows, 
avoiding rooms with only one door, etc., and he also reported 
a "startle reaction" that began in the 1960's.  Following 
an examination the diagnoses included post traumatic stress 
disorder, and major depressive disorder.  On Axis IV the 
examiners listed only "Exposure to war."  

The evidence shows that the veteran was never held as a 
prisoner of war.  Further, notwithstanding the March 2001 
psychological evaluation by a VA PTSD clinical team, he was 
never exposed to war or served in combat.  While the planes 
the veteran worked on while serving certainly could have been 
used in a war, the evidence shows that at the time the 
appellant worked on them they either flew over the United 
States or Europe.  Hence, the veteran is not shown to have 
served in combat, or to have been exposed to war.  The Board 
rejects any suggestion that all military service is combat 
service, as well as any suggestion that all military service 
equates to exposure to war.

Edwin Hoeper, M.D., examined the veteran in January 2002.  In 
a February 2002 letter, he said the veteran reported 
"witnessing" two plane crashes.  The veteran claimed that, 
as a result, he had panic attacks four or five times per 
week, had nightmares three or four times per week that 
reduced his sleep, and had flashbacks.  The veteran said he 
was easily startled, hypervigilant, could not stand to have 
anyone behind him, had auditory and visual hallucinations, 
and his memory was so poor he easily became lost even when 
driving in familiar areas.  The Axis I diagnoses were chronic 
post traumatic stress disorder and chronic major depression.  
Traumatic experiences in the Air Force were listed on Axis 
IV.  

At an April 2003 VA psychiatric examination, the veteran gave 
a fifteen-year history of panic attacks, with anxiety, 
increased heart rate, and shortness of breath.  He said he 
washed his hands about thirty times per day and frequently 
checked his doors.  He said he lacked drive and motivation, 
felt sad but did not cry, and had attempted suicide ten or 
twelve times but had not been hospitalized.  He said he was 
anxious and easily startled, his concentration was poor, his 
sleep was disturbed by nightmares, he was uncomfortable in 
crowds, and he had intrusive thoughts and flashbacks of 
previous experiences.  There was no evidence of delusions or 
hallucinations.

The veteran said that in February 1972, he and some friends 
were standing on a hill watching aircraft bomb and strafe 
when one of the planes seemed to come in too low.  Thereafter 
there was an explosion "a mile or two away," and the crew 
was lost.  He also said that, in May 1972, he was on 
temporary duty at Zaragoza Air Force Base, Spain.  He was in 
the shop testing radios when he heard radio traffic that an 
aircrew had ejected.  That plane also crashed and both crew 
members were decapitated.  He did not go to the scene, but 
reported seeing pictures of the crash later.

The examiner reviewed pertinent medical records and noted 
earlier diagnoses.  The Axis I diagnoses were PTSD, 
obsessive-compulsive disorder, panic disorder, and depressive 
disorder.  The Axis II diagnosis was mixed personality 
traits.  The examiner commented that each of the veteran's 
four psychiatric diagnoses mutually "aggravate" the others, 
and he could not ascribe a specific degree of impairment to 
any one of them independent of the others.

A June 2000 Social Security Administration (SSA) decision 
shows that the veteran claimed disability due to severe 
depression sometimes lasting more than half a day.  He said 
his driving was limited by panic attacks, e.g., he could not 
drive behind a large vehicle and could not drive over a 
bridge.  Effective May 2000, disability compensation was 
awarded for mood and back disorders.  The Social Security 
Administration  records do not suggest that the veteran 
reported post traumatic stress disorder or symptoms thereof, 
and the disorder is not otherwise cited in those records.

The veteran's personnel records were received by VA from the 
National Personnel Records Center in May 2007.  While they 
show that the appellant was assigned to the 81st Tactical 
Fighter Wing, they do not reveal that he was assigned 
temporary duty in either Zaragoza, Spain, or Aviano, Italy.  
They do reflect that from May 1970 to August 1972 he was 
assigned to the 81st Avionics Maintenance Squadron at Royal 
Air Force Base Bentwaters, England.

In July 2008, the veteran was seen for a VA examination.  The 
examiner noted that the veteran did not engage in combat 
while in-service.  The veteran did report witnessing a fatal 
airplane crash while stationed in Aviano, Italy in 1972.  He 
stated that the pilot killed in the crash was a confidant 
with whom he enjoyed spending time and participating in 
leisure activities.  The examiner's diagnoses included post 
traumatic stress disorder.

The Board must determine whether a preponderance of the 
evidence shows that the veteran was exposed to traumatic 
events in service which cause post traumatic stress disorder 
today, or whether the evidence is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against finding the 
requisite exposure or current disability, in which case the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In making its decision, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
decide where to give credit and where to withhold the same.  
That responsibility is particularly onerous where, as here, 
medical opinions diverge but, in weighing the medical 
evidence, the Board may accept one medical opinion and reject 
others.  At the same time, the Board cannot make its own 
independent medical determination, and it must have plausible 
reasons, based upon medical evidence of record, for favoring 
one medical opinion over another.  Id.; Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference, and the courts have provided 
guidance for weighing medical evidence.  They have held, for 
example, that an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

With regard to examinations and reports, thorough 
examinations, and detailed reports thereof, are more 
probative than those that are less so.  Prejean v. West, 13 
Vet. App. 444, 448 (2000).  In addition, a bare conclusion by 
a health care professional is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical opinion, unsupported by clinical 
evidence, is inadequate.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Moreover, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Finally, a medical professional is not competent to opine as 
to matters outside the scope of his expertise.  LeShore, 8 
Vet. App. at 409, citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

In this case, the veteran has been diagnosed with post 
traumatic stress disorder, which medical examiners have 
linked to service.  Hence, the only remaining question is 
whether any claimed stressor has been verified.  38 C.F.R. 
§ 3.304(f).  The evidence shows that they have not.  In this 
regard, the veteran reports four stressors.  First, 
assaultive behavior by one service member toward another, 
second, discomfort working on war planes, third the discharge 
on a tarmac of an aircraft's automatic weapon, and fourth 
witnessing two plane crashes.  
 
With regard to the first three purported stressors the record 
reveals no medical evidence that the appellant has been 
diagnosed with post traumatic stress disorder due to these 
stressors.  Moreover, even assuming that he has been so 
diagnosed, there is absolutely no evidence which corroborates 
that these asserted stressors occurred during the appellant's 
active duty service.  That is there is no evidence that the 
appellant witnessed assaultive behavior, there is no evidence 
that the veteran worked on planes that were then actively 
engaged in combat, and there is no evidence that he witnessed 
an aircraft discharge an automatic weapon on a tarmac.  
Without evidence which corroborates the claimed stressors in 
a noncombat veteran service connection for post traumatic 
stress disorder may not be granted.

The veteran has emphasized the loss of two aircraft while he 
served in Europe as being the basis for his post traumatic 
stress disorder.  While he has provided evidence showing that 
the airplane crashes did occur, his relationship to any crash 
remains unverified.  In this regard, while the National 
Personnel Records Center has provided the appellant's 
complete personnel record, there is no corroborative evidence 
showing that the appellant was ever stationed in either 
Aviano or Zaragoza, Spain.  

Further, at the April 2003 VA examination, the veteran told 
the doctor that, in February 1972, he was standing on a hill 
watching aircraft bomb and strafe.  After a pass by a low-
flying plane, there reportedly was an explosion a mile or two 
away.  The Air Force accident report, however, shows that 
that crash occurred in adverse weather conditions nearly 
thirteen miles from the Aviano, Italy base.  The veteran has 
offered no explanation as to how he came to be standing on a 
hillside, in bad weather, eleven or twelve miles from the 
installation if he was, in fact, in Italy.  

Further, with regard to the Spain crash, the veteran said he 
was testing radios in the avionics shop when he heard radio 
traffic indicating that an aircrew had ejected.  The Air 
Force report, however, shows that that accident was 
remarkable for the complete lack of radio communications from 
an aircraft that simply failed to rendezvous with three 
others.  The Air Force report also does not confirm any 
suggestion that the crew ejected.  Thus, the veteran's 
descriptions of the traumatic events to which he claims to 
have been exposed do not comport with the facts set out in 
Air Force accident reports.  These facts strongly suggests 
that the veteran's stressor statements are not credible.

Hence, any diagnoses of post traumatic stress disorder which 
relies on either crash is not based on an independently 
verified in-service stressor.  As a noncombat veteran, his 
stressor must be independently corroborated and the evidence 
is absolutely devoid of any such corroboration.  As such, 
service connection cannot be granted under the provisions of 
38 C.F.R. § 3.303(f).  

The claim is denied.

Although the appellant has asserted that he has post 
traumatic stress disorder due to service he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology. Espiritu v. Derwinski, 2 Vet. 
App 492 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


